                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               WESTERN DIVISION

                                    No. 5:20-CR-152-FL

 UNITED STATES OF AMERICA,
                                                                    ORDER
        v.

 JOHNNIE EARL HARRELL, JR.


       This matter is before the Court upon a motion by counsel for the defendant to continue the

sentencing hearing in the above-referenced matter. For good cause shown, Defendant’s motion is

hereby GRANTED. The sentencing hearing in this matter shall be continued to that term

of criminal court commencing on September 7, 2021.

       This the 19th day of March, 2021.

                                                      ____________________________
                                                      LOUISE W. FLANAGAN
                                                      United States District Judge




             Case 5:20-cr-00152-FL Document 25 Filed 03/19/21 Page 1 of 1
